DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Baldwin(USPubN 2015/0296187)) does not disclose, with respect to claim 1, a communication unit configured to; receive chronological data corresponding to a shooting time period of the moving image data, wherein the chronological data is related to event occurrence frequency data obtained based on an occurrence of an event in a time period prior to the shooting time period; and receive first sensor data associated with the moving image data; an image signal processing unit configured to: execute image analysis on the moving image data; generate image analysis result data based on the image analysis; and detect a specific motion of a first subject in the moving image data based on the generated image analysis result data; and a control unit configured to: generate an interface including a graph of at least one of the chronological data or the image analysis result data; and generate a marking result bar and a seek bar different from the marking result bar, wherein each of the marking result bar and the seek bar has a display length corresponding to a length of an axis of the graph in a time axis direction, the seek bar is configured to control a reproduction time of the moving image data, and the marking result bar includes a mark indicating a time instance on the seek bar at which: a frequency of the specific motion of the first subject in the moving image data exceeds a first threshold value, the received first sensor data satisfies a first condition, and a frequency of the event exceeds a second threshold value as claimed.  Rather, Baldwin discloses a computer-implemented method for monitoring activity at a location, provides receiving a first data signal and a second data signal, wherein the first and second data signals are related to activities detected at a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUNGHYOUN PARK/Examiner, Art Unit 2484